—Determination of respondent Brian Wing (State respondent) dated July 9, 1997, *392which, after a hearing held on June 23, 1997, affirmed the determination of respondent Lilliam Barrios-Paoli (City respondent) denying petitioner’s March, 1996 application for emergency assistance to avoid an eviction, pursuant to 18 NYCRR 352.7 (g) (3), 18 NYCRR part 372 and Social Services Law § 350-j, unanimously annulled, on the law and the facts, without costs, the petition pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stephen Crane, J.], entered March 9, 1998) granted, the matter remitted to the State respondent for further proceedings in accordance with this decision, and the stay of eviction currently in effect continued, conditioned upon petitioner’s continued payment of current rent as it becomes due.
The circumstances which gave rise to petitioner’s application were a result of sudden and unforeseeable events, namely the illness and death of a relative and the temporary guardianship of her children, rather than the demands of everyday life (see, Matter of Gaillard v Lavine, 51 AD2d 181, appeal dismissed 40 NY2d 916). The City respondent’s denial was the subject of three hearings, the last after an evidentiary remand by the IAS Court. Given the resulting delay, it was improper to consider petitioner’s changed circumstances after the initial denial of her emergency application (see, Matter of Wilson v Blum, 101 Misc 2d 256). Concur — Rosenberger, J. P., Williams, Andrias, Saxe and Buckley, JJ.